DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The amendment filed 12/18/2020 has been received and considered. Claims 1-20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/18/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to amended claims 1, 8, and 15, the subject matter in the second age group that mix with the first number” (emphasis added) in the specification is non–existing. 
The application description reads (emphasis added):
"[0099]... force of infection, also termed the transmission rate, refers to the rate at which existing infectious individuals transmit the disease to susceptible individuals... each infectious individual is given two attributes: an age-group j, based on the individual's age, and a mixing group k, based on the individual's mixing pattern in the society. Mixing patterns include without limitations mixing freely with others in society, e.g., at school or work, reduced mixing from taking days-off from work due to illness, etc. The force of infection exerted on population age-group i by all populations of age-groups j can be computed as follows:
λi=ρiβ∑k ∑j ϕj(∆ijkθIjk/Njk + (1 - θ)Ijk/Njk)…
Ijk is the number of infectious individuals of age-group j
Njk is total number of individuals of age-group j and mixing group k in the population". 
The application description describes "Ijk/Njk… Ijk… individuals of age-group j	Njk is total number of individuals of age-group j and mixing group k in the population", while the amended limitation claims “a ratio of infectious individuals based on a first number of individuals in the first age group and a second number of individuals in the second age group that mix with the first number". That is, the application description describes a ratio of individuals in the same age-group j, while the amended limitation claims a ratio of individuals in different age groups (first age group and second age group).
Dependent claims inherit the defect of the claim from which they depend.

Allowable Subject Matter 
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.

While Sara Yemimah Del Valle, "Effects of behavioral changes and mixing patterns in mathematical models for smallpox epidemics" (see IDS dated 02/02/2021), discloses "λijk is the rate of disease transmission from the infected people in Ijk in stage k; of age group j to the susceptibles Si… (2.2)" in page 69,
S. Y. Del Valle et al., "Mixing Patterns Between Age Groups Using Social Networks" (see IDS dated 02/02/2021), discloses "λijk is the rate of disease transmission from the infected people Ijk in infection stage k of age group j to the susceptibles in age group i… (2)" in pages 13-14,
and W. John Edmunds et al., "The pre-vaccination epidemiology of measles, mumps and rubella in Europe: implications for modelling studies" (see IDS dated 02/02/2021), discloses "force of infection in each age class, λi, can be directly estimated using the following expression: λi = - 1/∆ai ln… where Ci is the number of cases notified in age class i and ∆ai is the width of age class i" in page 636, col. 2, Non-parametric technique for case notification data,
none of the references cited taken either alone or in combination and with the prior art of record disclose 
claims 1, 8, and 15, "the generating of the model including: calculating a weighting factor associated with a corresponding first age group and a second age group; calculating a ratio of infectious individuals based on a first number of individuals in the first age group and a second number of individuals in the second age group that mix with the first number; and multiplying the weighting factor by the ratio of infectious individuals",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.


Response to Arguments
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments have been fully considered. Claims 1, 8, and 15 now contain "the generating of the model including: calculating a weighting factor associated with a corresponding first age group and a second age group; calculating a ratio of infectious individuals based on a first number of individuals in the first age group and a second number of individuals in the second age group that mix with the first number; and multiplying the weighting factor by the ratio of infectious individuals". Applicant argues that the prior art disclosures in the previous rejection fail to teach the newly added limitations. These features of Applicants' claims and arguments were newly added. The previous Office Action could not have pointed out disclosures of a limitation that was not claimed before. The rejection under §103 is withdrawn, the rejections are rendered moot by the amendment.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

***
/JUAN C OCHOA/		02/18/21Primary Examiner, Art Unit 2127